MEMORANDUM **
Joanna Flores appeals her conviction by guilty plea, and 8 month sentence for one count of importation of a controlled substance in violation of 21 U.S.C. § 960. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review a challenge to the constitutionality of a statute de novo, United States v. Harris, 185 F.3d 999, 1003 (9th Cir.1999), and we affirm.
Flores contends that 21 U.S.C. § 960, the statute under which she was convicted, is unconstitutional under Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000). This contention is foreclosed by our recent decision in United States v. Mendoza-Paz, 286 F.3d 1104, 1109-10 (9th Cir.2002) (concluding that § 960 is not facially unconstitutional).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the *523courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.